Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryce Burnham on 16 August 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 4: line 1, “of claim 3” has been changed to --of claim 1--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1
an inner sleeve comprising an outer radial surface and a radially aligned circular ridge disposed at the outer radial surface configured to separate a first inner race and a second inner race; a first shield coupled to a first axial face of the bearing configured to seal the interior of the bearing, the first ring of rollers, and the second ring of rollers from external contaminates, wherein the first shield is press fit on the first inner diameter race and further seals with a stepped surface of the inner sleeve; a second shield coupled to the second axial face of the 

Claim 7
an inner sleeve comprising an outer radial surface; a first shield coupled to a first axial face of the bearing, wherein the first shield is press fit on the first inner diameter race and further seals with a stepped surface of the inner sleeve; and a second shield coupled to the second axial face of the bearing.

Claim 16
a first shield coupled to a first axial face of the bearing, wherein the first shield is press fit on the first inner diameter race and further seals with a stepped surface of an inner sleeve; and a second shield coupled to the second axial face of the bearing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656